t c memo united_states tax_court multi-pak corporation petitioner v commissioner of internal revenue respondent docket no filed date kenneth g gordon for petitioner laura j mullin for respondent memorandum findings_of_fact and opinion goeke judge petitioner petitioned the court to redetermine the following deficiencies in federal income taxes and related sec_6662 accuracy-related_penalties 1section references unless otherwise indicated are to the applicable versions of the internal_revenue_code code rule references are to the tax_court rules_of_practice and procedure deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 dollar_figure big_number big_number year the first issue for decision is whether petitioner may deduct officer compensation of dollar_figure and dollar_figure claimed on it sec_2002 and federal_income_tax returns respectively the deficiency is a computational adjustment resulting from a net_operating_loss_carryback from and respondent determined in the notice_of_deficiency that petitioner may deduct only dollar_figure and dollar_figure for and respectively because petitioner has not shown that any greater amount was reasonable and paid for services we hold that petitioner may deduct all of the claimed amount for but only dollar_figure for the second issue for decision is whether petitioner is liable for the accuracy-related_penalty attributable to taxable calendar_year sec_2002 and we hold petitioner is not findings_of_fact the parties’ stipulation of facts is incorporated herein by this reference and the facts stipulated are so found at the time the petition was filed petitioner maintained its business office in chatsworth california petitioner filed tax returns on a calendar_year basis 2for all purposes hereafter the term years at issue refers to and a multi-pak’s business petitioner multi-pak corp multi-pak the company or petitioner provides a packaging service called flexible wet materials customers bring their products to multi-pak which in turn packages them according to the customers’ specifications and returns them as finished goods which can then be sold to end users multi-pak constructs all the equipment it uses it operates as a packaging service primarily for nutritional and pharmaceutical products in the form of pills or capsules multi-pak was incorporated in as a c_corporation by ralph unthank upon his death in his son randall unthank mr unthank became the sole shareholder of the company at the time multi-pak’s earnings were down and the company considered filing for bankruptcy protection mr unthank bought new equipment and attracted new_accounts to help prevent the company from filing for bankruptcy mr unthank has been multi-pak’s president ceo and coo from through the years at issue and he controls all aspects of multi-pak’s operations since mr unthank has performed all of multi-pak’s managerial duties and has made all personnel decisions during the years at issue mr unthank was in charge 3mr unthank received stock ownership of multi-pak after his father passed away in of multi-pak’s price negotiations product design machine design and functionality and administration b multi-pak’s financial condition for through petitioner’s total assets revenue earnings before interest taxes depreciation and amortization ebitda net_income and total equity were as follows total assets revenue ebitda net_income total equity dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number for and petitioner paid its payables currently and was essentially debt free c multi-pak’s employee compensation mr unthank’s salary and bonuses for through were as follows year salary dollar_figure big_number big_number big_number big_number big_number big_number big_number bonus total dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number from to mr unthank’s total compensation was based in part on annual sales although he received a flat salary his bonus varied year to year depending on sales and performance petitioner deducted the compensation paid to mr unthank as officer compensation on its forms u s_corporation income_tax return in petitioner’s business improved and sales and revenue increased by percent over the year in and petitioner employed approximately employees who were paid hourly petitioner also employed three sons of mr unthank who were executives and were each paid a base salary and a monthly bonus mr unthank’s sons’ compensation_for the year sec_2002 and was as follows salary erik darin alan dollar_figure big_number big_number bonus dollar_figure big_number big_number salary dollar_figure big_number big_number bonus dollar_figure big_number big_number the deductibility of the compensation paid to his sons is not an issue in this case at trial mr unthank testified that he decided the amounts of bonuses for himself and his sons at the end of every month he would decide the amounts on the basis of his and his sons’ performance during the month and on the profitability of the company 4respondent did not call the sons as witnesses or seek to introduce evidence of their services d nu-skin in petitioner acquired a new client nu-skin corp nu- skin a producer of skin-care products nu-skin’s business needs caused an increase in petitioner’s revenue from to during nu-skin informed multi-pak that it anticipated a need to increase its packaging requirements to meet nu-skin’s needs multi-pak rebuilt a packaging machine that was capable of producing before it was rebuilt packages per cycle at a rate of cycles per minute a total capacity of packages per minute after the extensive retooling the machine’s capacity was nearly doubled to packages per cycle pincite cycles per minute or a total capacity of packages per minute the packaging requirements for nu-skin’s international markets increased approximately percent between and the retooling efforts allowed multi-pak to meet nu-skin’s increased demand without requiring nu-skin to find additional packaging vendors petitioner’s regular production schedule consisted of four 10-hour days for weeks in each calendar_year the production hours were extended in and to 56-plus hours per week to accommodate customer needs particularly those of nu-skin e expansion of multi-pak’s office and warehouse from through multi-pak’s manufacturing operations inventory storage facilities and corporate headquarters were maintained in a big_number square-foot facility in chatsworth california purchased by mr unthank and leased to the company at market rates in multi-pak began leasing a portion of a big_number square-foot adjoining building for storage this building became available for purchase in date and was acquired by a partnership owned by the unthank family and was leased in its entirety to multi-pak nearly tripling multi-pak’s space the building acquired by mr unthank for multi-pak’s use was not initially suitable for multi-pak’s packaging operations and did not conform to the food and drug administration’s fda’s standards for good manufacturing practices gmp during the first half of the building was extensively redesigned upgraded and renovated to meet multi-pak’s and the fda’s requirements the renovations included developing a flow pattern for receiving storing packaging inspecting and shipping the finished goods to customers partitioning the plant into different packaging rooms to prevent contamination and product mixup designing gowning areas and air vacuum showers to further prevent contamination determining and designing the heating and cooling loads and electrical requirements and distribution in the various packaging rooms and developing a compressed air system to serve the needs of the packaging machinery throughout the plant mr unthank was directly and significantly involved in all phases of the design and renovation of the facility on date petitioner timely filed a form_1120 for and reported dollar_figure of compensation to mr unthank on date petitioner timely filed a form_1120 for and reported dollar_figure of compensation to mr unthank scott brown mr brown prepared multi-pak’s forms for and mr brown is a certified_public_accountant at roger a brown co brown co which has been preparing petitioner’s tax returns since mr brown advised mr unthank and multi-pak on their compensation regularly mr brown and his firm evaluated mr unthank’s compensation and determined it was reasonable for the years at issue mr brown provided to the court a written analysis of petitioner’s finances as follows net_income interest taxes--federal taxes--california depreciation depreciation--schedule a amortization ebitda total equity return on equity dollar_figure -0- big_number big_number -0- big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number dollar_figure -0- big_number big_number big_number big_number -0- big_number on date respondent issued to petitioner a notice_of_deficiency disallowing a portion of the deduction it claimed for compensation paid to mr unthank for each of the year sec_2002 and petitioner timely filed its petition on date a trial was held on date in los angeles california i reasonable_compensation opinion sec_162 permits a taxpayer to deduct ordinary and necessary business_expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a taxpayer is entitled to a deduction for compensation if the payments were reasonable in amount and in fact paid purely for services sec_1_162-7 income_tax regs although framed as a two-prong test the inquiry under sec_162 generally turns on whether the amounts of the purported compensation payments were reasonable 716_f2d_1241 9th cir revg tcmemo_1980_282 petitioner has the burden of proving that the payments to mr unthank were reasonable see rule a petitioner contends the amounts paid to its president and ceo mr unthank in the years at issue constituted reasonable_compensation under sec_162 conversely respondent contends mr unthank’s compensation_for the years at issue was unreasonable the court_of_appeals for the ninth circuit to which an appeal in this case would normally lie has addressed the issue of burden_of_proof in estate_tax_valuation cases in a series of three decisions 250_f3d_696 9th cir affg in part vacating in part and remanding 103_tc_520 and tcmemo_1997_461 249_f3d_1191 9th cir revg and remanding 112_tc_130 243_f3d_1145 9th cir revg and remanding estate of kaufman v commissioner tcmemo_1999_119 in each of these cases the commissioner determined an estate_tax deficiency based upon an increase in the fair_market_value over that claimed on the tax_return of shares in a closely_held_corporation estate of mitchell v commissioner supra pincite estate of simplot v commissioner supra pincite morrissey v commissioner supra pincite subsequently the commissioner submitted expert reports supporting his concessions that the value of the subject stock was less than that determined in the statutory notice estate of mitchell v commissioner supra pincite estate of simplot v commissioner supra pincite4 morrissey v commissioner supra pincite confronting this scenario the court_of_appeals in each instance indicated that the commissioner’s adoption of a litigation posture deviating from the valuation stated in the notice_of_deficiency resulted in a forfeiture of any presumption of correctness and placed the burden_of_proof on the commissioner estate of mitchell v commissioner supra pincite estate of simplot v commissioner supra pincite morrissey v commissioner supra pincite9 under the rule_of 54_tc_742 affd 445_f2d_985 10th cir this court will follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals the notice_of_deficiency issued to petitioner determined mr unthank’s reasonable_compensation to be dollar_figure and dollar_figure for and respectively respondent’s expert report and posttrial briefs valued the reasonable_compensation at dollar_figure for and dollar_figure for nonetheless the record in this case is such that our conclusion would be the same regardless of the burden_of_proof we therefore shall base our ruling on the preponderance_of_the_evidence the court_of_appeals uses five factors to determine the reasonableness of compensation with no single factor being determinative elliotts inc v commissioner supra pincite the parties agree that we should apply the factors in elliotts inc the factors are the employee’s role in the company comparison with other companies the character and condition of the company potential conflicts of interest and internal consistency in compensation id pincite8 when officers who control the corporation set their own compensation careful scrutiny is necessary to determine whether the alleged compensation is in fact a distribution of profits and a constructive_dividend 73_tc_1142 ii applying the elliotts factors we will apply each factor in turn a role in the company this factor focuses on the employee’s importance to the success of the business pertinent considerations include the employee’s position hours worked and duties performed elliotts inc v commissioner supra pincite during the years at issue mr unthank was the sole shareholder president ceo and coo of multi-pak among the services he performed were engineering services functioning as a draftsman designing machines negotiating contracts ordering equipment making financial arrangements to acquire products acquiring inventory making payments on payables functioning as a troubleshooter in the operation of the machines and business overall developing new_accounts making policy decisions concerning operations and customer development and determining the product_liability insurance coverage and risk management in mr unthank reconfigured the new warehouse facility to accommodate petitioner’s operations and meet fda regulations drafted floor plans for the adjoining building determined electrical distribution for each room determined the compressed air filtration system for each room helped design the lighting system and designed the warehouse layout and flow pattern mr unthank made every important decision for petitioner’s operations during the years at issue his devoting all of his time to petitioner’s operations directly contributed to its financial condition this factor weighs in petitioner’s favor b external comparison this factor compares the employee’s compensation with that paid_by similar companies for similar services elliotts inc v commissioner f 2d pincite see sec_1_162-7 income_tax regs expert witness testimony is appropriate to help the court understand an area requiring specialized training knowledge or judgment see fed r evid 93_tc_529 courts often use expert witness opinions to evaluate the reasonableness of compensation nonetheless the court is not bound by an expert’s opinion and we may either accept or reject expert testimony in the exercise of sound judgment 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 furthermore the court may be selective in determining what portions of an expert’s opinion if any to accept 86_tc_547 both parties introduced expert witness reports in support of their respective positions and these reports relate to our analysis of comparable salaries petitioner’s expert petitioner presented the expert testimony of kevin j murphy professor murphy an adviser to the special master of executive compensation_for the department of the treasury and a professor of economics and law at the university of southern california professor murphy in reaching his conclusion that petitioner’s compensation was reasonable focused on two inquiries first whether the payments mr unthank received were reasonable relative to payments received by similarly situated executives in similarly situated firms competitive pay analysis and second whether the payments mr unthank received were commensurate with his services rendered a competitive pay analysis professor murphy’s competitive pay analysis reflected his belief that the skills and abilities necessary to lead multi-pak are similar to the skills and abilities necessary to lead firms in a variety of light manufacturing engineering and business service industries the competitive pay analysis compared mr unthank’s compensation with the average compensation received by ceos in the s p smallcap defined as small capitalization firms excluding financial services and utilities from to the data is derived from s p’s execucomp database which includes detailed executive compensation information extracted from corporate proxy statements and 10-k statements for companies in the s p s p midcap and s p smallcap professor murphy presented a regression model which allowed him to compare multi-pak with the smallcap firms on a size- adjusted_basis the median smallcap firms had revenues in of dollar_figure million which was roughly dollar_figure million more than multi-pak many firms in the smallcap paid their ceos through salary bonuses and stock_options or restricted_stock grants while mr unthank was paid from salary and bonuses for the year sec_2002 and after adjusting for petitioner’s size in relation to the size of the companies in the comparison group mr unthank’s salary and bonuses were at the very top of the scale when compared with the salary and bonuses received by ceos of those companies and was in the 94th or 95th percentile when compared with those ceos’ total pay including grants to them of stock_options and of restricted_stock if no adjustment is made for the relative size of the companies mr unthank’s salary and bonuses were at the 95th and 97th percentiles in relation to the salary and bonuses received by ceos in the comparison group in and respectively and were in the 67th and 68th percentiles respectively when compared with those ceos’ total pay mr unthank’ sec_2002 and total compensation approximated the average total compensation received by smallcap ceos but significantly exceeded the average salary and bonus received by these executives professor murphy concluded that the payments mr unthank received in and are within a range of reasonable_compensation he stated that although mr unthank was highly paid there was nothing inappropriate or unreasonable per se in paying an executive in the 95th percentile of total compensation on a size-adjusted basis b assessment of services rendered professor murphy claimed that the 61-percent increase in multi-pak’s revenues from to was in large part due to mr unthank and as a result thereof mr unthank’s 75-percent increase in compensation from to was not unreasonable according to professor murphy the revenue increased because of the extensive retooling rebuilding of the packaging machine made necessary by nu-skin and because of the acquisition of the second production facility in his expert report professor murphy stated that it was routine to give bonuses based on cumulative performance over the past to years and that mr unthank accordingly received bonuses in and when the increase in sales and revenue was realized from the acquisition of the building and the increase in business from nu-skin in professor murphy’s opinion even though petitioner’s sales dropped in it is not unusual for a corporation to pay discretionary bonuses in a period when sales are in decline if it is determined that the decline is not the fault of the executive an example would be bonuses paid when by reason of a bad economy sales dropped in addition professor murphy did not find any evidence that petitioner paid bonuses to mr unthank for the purpose of absorbing taxable profit respondent’s expert respondent presented expert testimony from david fuller mr fuller an expert in the area of compensation mr fuller is president of valve inc a financial consulting firm mr fuller has been a valuation consultant for financial and tax reporting purposes for years mr fuller opined that reasonable levels of compensation_for mr unthank would have been dollar_figure for and dollar_figure for mr fuller analyzed whether an independent investor would be satisfied with his or her return on an investment in petitioner after mr unthank’s compensation mr fuller conducted the independent_investor_test under three distinct scenarios in the first scenario mr fuller used eight publicly traded companies that he said were as similar as possible to multi-pak in terms of products dynamics and services the eight publicly traded companies were listed as follows total assets revenue ebitda net_income total equity aep ind dollar_figure bemis co big_number big_number ccl ind chesapeake big_number graphic packaging big_number pactiv corp big_number sealed air corp big_number sonoco products big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number in this scenario mr fuller’s objective was to establish the reasonable amount of compensation to mr unthank from the standpoint of an independent investor who owned the company throughout the year sec_2002 and to do this he estimated the appropriate rate of return by observing pretax rates of return on equity for the publicly traded companies identified above he started with multi-pak’s book_value of equity and multiplied that by the pretax rates of the public companies producing a dollar value of return that an independent investor would require for each year he then subtracted that value from multi-pak’s earnings before interest or taxes he opined that the difference was the value of reasonable shareholder compensation scenario resulted in estimated values of dollar_figure and dollar_figure for and respectively in the second scenario mr fuller undertook to estimate the amount of compensation to mr unthank that would be reasonable from the standpoint of an independent investor who purchased the company on date or mr fuller looked at the pratt stats database a national database that publishes information relating to business valuations to find purchases of companies similar to multi-pak mr fuller then estimated a reasonable rate of return by observing rates of return based on ebitda earnings before interest taxes depreciation and amortization as a percentage of the market_value of invested capital for the similar companies he then subtracted that rate of return from multi-pak’s ebitda rate of return on equity before deductions for shareholder compensation and taxes the remaining amount after accounting for depreciation was then estimated to be the indicated value of reasonable shareholder compensation the concluded levels for scenario were dollar_figure and dollar_figure for and respectively in the third scenario as in the second mr fuller sought to estimate the amount of compensation to mr unthank that would be reasonable from the perspective of an independent investor who had purchased the company on date or but here mr fuller tried to estimate the appropriate rate of return through the use of the buildup method the buildup method determines a reasonable rate of return on an investment based on the expected_return on assets with similar risk exposure mr fuller then subtracted the rate of return as so determined from multi-pak’s rate of return on equity before interest and taxes and before deductions for shareholder compensation the remaining amount was then estimated to be the indicated value of reasonable shareholder compensation the concluded levels for scenario were dollar_figure and dollar_figure for and respectively mr fuller reached an opinion as to reasonable_compensation based on each of his three scenarios and then averaged the three conclusions giving each equal weight to come to his final conclusion mr fuller’s report concluded that as a percentage of revenue the compensation levels were percent percent and percent for scenario sec_1 and respectively with an arithmetic average of percent the compensation levels were percent percent and percent in scenario sec_1 and respectively with an arithmetic average of percent mr fuller increased his estimate of reasonable_compensation for mr unthank for to include an allowance of dollar_figure for working double shifts for a quarter of the year as an engineer and to compensate mr unthank for the retooling efforts in mr fuller reached this number using the zweig white survey which mr fuller testified was used to observe reported compensation levels for principals partners and owners of multidiscipline engineering firms according to the zweig white survey the upper quartile annual compensation amount for principals partners and owners of such companies in the pacific region was dollar_figure mr fuller then divided dollar_figure by and gave dollar_figure to mr unthank as an added amount for the extra work he put in for the retooling effort in mr fuller opined that reasonable levels of compensation_for mr unthank would have been dollar_figure for and dollar_figure for according to mr fuller these amounts would properly compensate mr unthank for his efforts in the retooling process conclusion we do not find the opinion of either party’s expert completely convincing neither expert’s comparables were similar to petitioner petitioner’s expert selected the s p smallcap as a comparison to petitioner while respondent’s expert selected eight publicly traded companies that he deemed similar the s p smallcap includes companies from different sectors of the market that on average have revenue sec_58 times greater than petitioner’s while the eight publicly traded companies that respondent’s expert deemed similar had revenues on average times higher than petitioner’s although mr fuller testified that he adjusted his analysis to account for this size difference he did not explain how mr fuller acknowledged that there are few companies that are actually comparable to petitioner and therefore doing an external executive compensation comparison is difficult thus mr fuller’s analysis of the amount as would ordinarily be paid for like services by like enterprises under like circumstances is not definitive see sec_1_162-7 income_tax regs mr fuller based his conclusion on an analysis of whether an independent investor would be satisfied with his or her return on an investment in petitioner after mr unthank’s compensation in his first scenario mr fuller selected eight companies in the packaging industry and compared each company’s ceo’s compensation to that of mr unthank at trial mr fuller testified however that it would be a mischaracterization to believe he picked these eight as the companies most reasonably comparable to petitioner in fact mr fuller stated that he did not select these eight companies for purposes of determining compensation but to determine what return on equity an independent investor would expect from an investment in a healthy company in the packaging industry petitioner was virtually debt free and had few liabilities on its balance_sheet but the average debt-equity_ratio of the eight companies that mr fuller selected was to for both years in question equity in a firm with such debt is inherently riskier than equity in a firm without as much debt and thus shareholders will demand a higher rate of return on equity in the former firm the riskier the venture the greater the rate of return necessary to compensate for that risk finkelman v commissioner tcmemo_1989_72 affd without published opinion 937_f2d_612 9th cir the greater the percentage of debt the riskier that company will be as an investment all other things being equal and the greater the rate of return will have to be in order to attract investors 478_fsupp2d_440 s d n y additionally mr fuller stated that he gave mr unthank an allowance of dollar_figure for working double shifts for one quarter in as an engineer and to compensate mr unthank for the retooling efforts mr fuller testified that the zweig white survey is used in his practice for reasonable_compensation cases concerning engineering firms we fail to see how this survey is relevant to petitioner’s operations first petitioner is not an engineering firm second mr unthank’s role in the company was not only that of an engineer but also that of a designer and developer who oversaw the decision to retool and managed the retooling process while structuring the company’s contracts because mr fuller’s analysis was based on dissimilar companies and because mr unthank was not just an engineer on the retooling project we disagree with respondent’s expert testimony we now turn to petitioner’s expert professor murphy in estimating whether mr unthank’s compensation was reasonable professor murphy did not perform the analysis required in the applicable caselaw of whether an independent investor would have been satisfied by his or her return on investment in addition professor murphy’s only point of comparison was the s p smallcap the median revenue for the s p smallcap is dollar_figure million which is significantly higher than petitioner’s revenue of dollar_figure million in also the s p smallcap is not an index that focuses on companies similar in business to petitioner the s p smallcap has businesses in the energy health care and technology sectors although professor murphy’s report unlike mr fuller’s made adjustments in an attempt to account for the difference between petitioner’s revenues and those of the companies selected as comparables professor murphy’s report lacked an independent_investor_test and his companies were too dissimilar to provide a comparison to petitioner in summary we have not found the analyses performed or the opinions expressed by either of the parties’ experts to be persuasive or reliable therefore we find that the comparison to the compensation paid_by unrelated firms is a neutral factor c character and condition of the company this factor focuses on petitioner’s size as measured by its sales net_income or capital value the complexities of the business and general economic conditions see elliotts inc v commissioner f 2d pincite petitioner is prominent in the industry of packaging vitamins pills and other small items in the western united_states while petitioner’s revenue increased from to they declined from to despite the decrease in revenue remained almost percent higher than in before the major retooling efforts in equity revenue and gross_profit in and were petitioner’s highest however petitioner’s net_income remained low even though revenues had increased for the years in issue net_income after taxes was dollar_figure and negative dollar_figure respectively petitioner’s business was complex it involved purchasing a new warehouse in remodeling it adding new machines and hiring additional workers in addition petitioner’s ability to quickly respond to the increased production demands in of nu-skin its major customer by increasing hours and purchasing more warehouse space contributed significantly to its rise in total sales in and the acquisition of the adjoining building in date added big_number square feet more than tripling petitioner’s plant capacity starting in and continuing in subsequent years petitioner did this work while assuming no debt during the years at issue and thus the company had very small liabilities on its balance_sheet although petitioner’s net_income in and was low when compared to revenues other factors such as equity revenue 5petitioner had total_tax liabilities of dollar_figure and dollar_figure in and respectively and gross_profit point towards a successful operation neither party presented direct evidence by which we can definitively compare petitioner’s operations with those of similar businesses however the evidence does suggest that petitioner was one of the more successful companies of its kind accordingly we find that this factor favors petitioner d conflict of interest this factor examines whether a relationship exists between the company and the employee which would permit the company to disguise nondeductible corporate_distributions as sec_162 compensation payments close scrutiny may be used when the paying corporation is controlled by the compensated employee as in the instant case elliotts inc v commissioner supra pincite7 however the mere fact that the individual whose compensation is under scrutiny is the sole shareholder of the company even when coupled with an absence of dividend payments does not necessarily lead to the conclusion that the amount of compensation is unreasonably high id pincite there is no question in this case that mr unthank as the sole shareholder president and ceo occupied a position deserving scrutiny the court_of_appeals for the ninth circuit has held that the reasonableness of compensation should be evaluated from the perspective of a hypothetical independent investor under the independent_investor_test a company’s annual return on equity usually begins with a company’s net_income after taxes for that year 147_f3d_96 2d cir vacating tcmemo_1995_135 labelgraphics inc v commissioner tcmemo_1998_343 affd 221_f3d_1091 9th cir if the company’s earnings on equity after payment of the compensation at issue remain at a level that would satisfy a hypothetical independent investor there is a strong indication that the employee is providing compensable services and that profits are not being siphoned out of the company disguised as salary elliotts inc v commissioner supra pincite the court_of_appeals in elliotts inc calculated the return on equity using the yearend shareholders’ equity id petitioner’s accountant mr brown calculated petitioner’s return on equity to be percent and percent for and respectively in those computations mr brown added back interest taxes and depreciation into his estimation of petitioner’s net_income respondent’s expert mr fuller calculated the return on equity to be percent and -15 percent for and respectively mr fuller did not add back interest taxes and depreciation into his calculation dividing petitioner’s net profit after payment of compensation and a provision for income taxes by the yearend shareholder’s equity as reflected in its financial statements yields return on equity of percent and -15 percent in and respectively see john l ginger masonry inc v commissioner tcmemo_1997_251 in elliotts inc v commissioner supra pincite the court_of_appeals found that a 20-percent average rate of return on equity would satisfy a hypothetical independent investor but the court_of_appeals also stated that there could be a situation in which a corporation might suffer a loss or an inadequate return on equity yet compensation paid to employees is reasonable a formula should reasonably compensate for the work done the performance achieved the responsibility assumed and the experience and dedication of the employee id pincite petitioner became the president of multi-pak in when it was near bankruptcy and has since helped to bring it financial stability during the years in issue its sales were at or near all-time highs and it had little or no debt mr unthank was present during all client negotiations and managed the redesign and expansion of the corporation to triple its original size he has been the active president ceo and coo for all years at issue though an independent investor may prefer to see higher rates of return we believe an independent investor would note that mr unthank was the sole reason for this company’s significant rise in sales in due to his agreement with nu- skin and the subsequent expansion of the company mr unthank made every important decision for petitioner and had the most important role in increasing its sales and limiting its debt however we agree with respondent that a negative percent return on equity in calls into question the level of mr unthank’s compensation_for that year when compensation results in a negative return on shareholder equity we cannot conclude in the absence of a mitigating circumstance that an independent investor would be pleased donald palmer co v commissioner tcmemo_1995_65 affd without published opinion 84_f3d_431 5th cir we find this factor to favor petitioner in and respondent in e internal consistency of compensation finally evidence of an internal inconsistency in a company’s treatment of payments to employees may indicate that the payments go beyond reasonable_compensation elliotts inc v commissioner f 2d pincite bonuses that have not been awarded under a structured formal consistently applied program generally are suspect on the other hand evidence of a reasonable longstanding consistently applied compensation plan is evidence that the compensation paid in the years in question was reasonable id the bonus should not be decided after perusing the year’s profits 503_f2d_359 9th cir affg tcmemo_1971_200 payment of bonuses at yearend when the corporation knows its revenue for that year may enable it to disguise dividends as compensation 819_f2d_1315 5th cir affg tcmemo_1985_267 95_tc_525 affd 965_f2d_1038 11th cir in vitamin vill inc v commissioner tcmemo_2007_272 this court found that the bonuses paid were not awarded under a structured formal or consistently applied program but were paid under the taxpayer’s plan to award a bonus for present hard work and prior years’ lack of compensation when the taxpayer became more profitable generally incentive compensation plans are designed to increase the compensation to employees by some fraction of the benefit the corporation derives from the employee’s efforts see elliotts inc v commissioner supra pincite stating that incentive payment plans are designed to encourage and compensate that extra effort and dedication which can be so valuable to a corporation petitioner argues that the record shows a reasonable and relatively consistently applied compensation schedule that was based on the employees’ monthly productivity after mr unthank took over in petitioner paid mr unthank a monthly bonus dependent on petitioner’s performance and profits for that month mr unthank testified that there was no established monthly amount but that he determined at the end of each month the amount he and his sons received on the basis of performances in and mr unthank paid himself a monthly bonus of dollar_figure to dollar_figure in of the months in four other instances mr unthank paid himself a bonus of dollar_figure or less and in another he paid himself about dollar_figure in addition mr unthank’s sons alan darin and erik each had monthly bonuses that ranged from zero to dollar_figure petitioner awarded bonuses every month based on both mr unthank’s and his sons’ performances this court has previously found that a taxpayer’s payment of bonuses throughout the year and the declaration of the amount at the end of the year does not indicate unreasonableness escrow connection inc v commissioner tcmemo_1997_17 the fact that the recipient is a shareholder-employee does not make the plan unreasonable elliotts inc v commissioner supra pincite accordingly we find that petitioner’s treatment of mr unthank’s bonuses was under a consistent business policy f conclusion mr unthank as petitioner’s sole executive officer and president was the driving force behind petitioner’s success his dedication and hard work resulted in the company’s record sales for the years at issue when revenues and sales rose in almost all of the rise could be attributed to mr unthank we believe that an independent investor would accept a percent return on equity for in the light of the roughly dollar_figure million growth in sales from and the long-term potential of the company we find that petitioner’s compensation paid was reasonable for that year in multi-pak saw a drop in sales and revenue but petitioner still gave mr unthank more compensation than he had received in even though the revenue and equity numbers were the second highest in petitioner’s history return on equity in was -15 percent an amount which would not be acceptable for an independent investor mr unthank’s total compensation from to averaged dollar_figure for we have found that an independent investor would have been willing to accept a 9-percent return on equity in the light of the impressive sales growth of the business accordingly with a drop in sales in an independent investor would expect lower compensation if mr unthank’s salary is reduced to dollar_figure in the return on equity for petitioner rises to percent in we believe this would be sufficient given the overall character of the company the court therefore finds that petitioner is entitled to deduct dollar_figure and dollar_figure in and respectively under sec_162 iii accuracy-related_penalty for and respondent determined that petitioner was liable for accuracy-related_penalties under sec_6662 for negligence or intentional_disregard_of_rules_and_regulations for tax_year sec_2002 and petitioner argues that it is not liable for these penalties because it relied reasonably on its accountant’s advice in preparing its returns we have found that petitioner’ sec_2002 compensation to mr unthank was proper consequently there is no underpayment_of_tax for on which the accuracy-related_penalty under sec_6662 may be imposed as relevant herein sec_6662 and b imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is due to negligence or intentional disregard of rules or regulations negligence includes a failure to attempt reasonably to comply with the code whereas disregard includes a careless reckless or intentional disregard sec_6662 a sec_6662 accuracy-related_penalty shall not be imposed to the extent that the taxpayer shows that an underpayment is due to the taxpayer’s having reasonable_cause and acting in good_faith sec_6664 sec_1_6662-3 sec_1_6664-4 income_tax regs reasonable_cause requires that the taxpayer exercise ordinary business care and prudence as to the disputed item 469_us_241 a good-faith reasonable reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement id pincite sec_1_6664-4 income_tax regs whether a taxpayer relies on professional advice and whether such reliance is reasonable hinge on the facts and circumstances of the case and the law that applies to those facts and circumstances sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably upon professional advice to negate a sec_6662 accuracy-related_penalty the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment ellwest stereo theatres inc v commissioner tcmemo_1995_610 see also rule a the record convinces us that petitioner has met each of these requirements for we do not find anything in the record that causes us to believe that mr brown was not a competent professional with sufficient expertise to justify reliance mr brown testified that mr unthank would call him with the bonus amounts and that brown co made a decision on reasonableness at the end of the year because petitioner actually relied in good_faith on its accountant’s advice as to the matters at hand and the reliance was reasonable we decline to sustain respondent’s determination as to the accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
